*226Opinión disidente emitida por la
Juez Asociada Señora Naveira de Rodón.
Por no estar de acuerdo con la posición adoptada por la mayoría, disentimos. Veamos cuáles son los hechos procesales en este caso, según estos surgen de los autos originales.
El 7 de agosto de 1984.1a demandada recurrida Oliver Exterminating Services Corporation (en adelante Oliver) pre-sentó una moción titulada “Solicitud de Desestimación y Parali-zación de Procedimientos”. Alegó que la demanda dejaba de exponer una reclamación que justificase la concesión de un remedio a favor de la parte demandante y que, por lo tanto, procedía en derecho que se desestimara. Esta moción la acom-pañó con seis (6) exhibit: (a) una (1) declaración jurada de 3 de agosto de 1984 del Sr. Raúl Ferrer Colón, Vicepresidente de Oliver; (b) dos (2) certificaciones médicas del Dr. Juan Luis Duquela; (c) una (1) carta del Sr. David Oliver, Presidente de Oliver, al demandante Sifontes Ramos de 2 de abril de 1984, y (d) dos ■ (2) consultas del Departamento del Trabajo y Recursos Humanos (Consulta Núm. 11056 y Consulta Núm. 10995).
A tenor con lo dispuesto en la Regla 10.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, cuando en una moción de desestimación fundada en que la reclamación no justifica la concesión de un remedio se expusieren materias no contenidas en la demanda, y éstas no fueren excluidas por el tribunal, la moción deberá ser considerada como una solicitud de sentencia sumaria y estará sujeta a todos los trámites posteriores provistos en la Regla 36 de Procedimiento Civil, 32 L.P.R.A. Ap. III, hasta su solución final. Todas las partes deberán tener una oportunidad razonable de presentar toda materia pertinente a dicha moción bajo la citada Regla 36.
Cuando se presenta una moción de esta naturaleza se le conoce como speaking motion to dismiss o speaking demurrer. Nuestra Regla 10.2 de Procedimiento Civil, supra, transforma este tipo de moción de desestimación “en lo que verdaderamente *227es: una moción sobre sentencia sumaria; y dispone que sea considerada como si fuera tal”. R. Hernández Colón, Manual de Derecho Procesal Civil, 2da ed., Hato Rey, Ed. Equity, 1981, Sec. 2602, pág. 195. Véanse: Torres Ponce v. Jiménez, 113 D.P.R. 58, 61-62 (1982); 5A Wright and Miller, Federal Practice and Procedure: Civil 2d See. 1364 (1990); J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Civil, San Juan, Pubs. J.T.S., 1979, Vol. II, págs. 187-188.
Sobre la moción de sentencia sumaria se ha dicho lo siguiente:
A summary judgment motion is often said to “pierce the pleadings r” it says in effect “granted that you have alleged a state of facts upon which you might win, I can prove that no such facts exist. Here are the facts and there is no conflict as to them, so trial is unnecessary. The legal consequences of these facts is that I win.” R. Brousseau, Civil Procedure, Nueva York, Ed. Mathew Bender, 1982, pág. 10-42.
Ahora bien, nuestra Regla 10.2 de Procedimiento Civil, supra, proviene de la Regla 12(b) de Procedimiento Civil federal. Con relación a la regla federal, los comentaristas Wright y Miller han expresado lo siguiente:
A wide range of material may be introduced in conjunction with a Rule 12(b) motion, subject, of course, to the court’s discretion to reject the evidence if it feels that it is not substantial or comprehensive enough to facilitate the disposition of the action. Illustrative of the type of evidence that has been used on a Rule 12(b)(6) motion are the following: admissions of counsel, affidavits, answers to interrogatories, collective bargaining agreements, contracts, copyrighted material, depositions, exhibits, hearsay, issues of a magazine, court judgments and orders, judicial notice of prior pleadings, leases, letters, oral arguments, prior pleadings, transcripts of prior court proceedings, and matters of public record. Memoranda and briefs also may be submitted to support or oppose a Rule 12(b) motion, although their content probably does not qualify as evidence. (Escolios omitidos.) Wright and Miller, supra, págs. 475-481.
Cabe señalar que “[l]os memoriales de derecho no se consi-deran materias exógenas a las alegaciones . . . pero sí lo consti-*228tuyen documentos y apéndices que las partes presenten”. Cuevas Segarra, op. cit, Cap. V, pág. 187.
No habiendo el tribunal de instancia excluido la materia nueva incluida con la moción presentada por Oliver, al amparo de la Regla 10.2 de Procedimiento Civil, supra, la jurisprudencia interpretativa de la misma y lo expresado por los comentaristas, no cabe duda que ésta tenía que ser considerada como una moción de sentencia sumaria. (1) Esto quiere decir que el tribunal tenía que resolverla a base de los documentos, no a base de las alegaciones. James and Hazard, Civil Procedure, 2da ed., Boston, Ed. Little, Brown & Co., 1977, Sec. 4.14, pág. 149.
Habiendo establecido que estamos frente a una moción de sentencia sumaria, resulta necesario examinar con gran detenimiento, además de los exhibit que se acompañaron con la moción, todos los documentos que se presentaron con las distintas mociones relacionadas con la solicitud de desestimación y cuales-quiera otros que obraren en autos. (2) Veamos.
*229Con la contestación a la demanda, Oliver acompañó la decisión del Administrador del Fondo del Seguro del Estado (Administra-dor) de 20 de diciembre de 1983, relacionada con el accidente sufrido por el demandante Sifontes Ramos el 19 de noviembre de 1982, Caso Núm. 83-64-02089. A la oposición a la moción de desestimación, Sifontes Ramos unió una carta de 29 de octubre de 1983 que él le enviara a Oliver, relacionada ésta con un incidente que ocurrió cuando, según él, trató de regresar a su trabajo luego de la segunda operación.
El 27 de diciembre de 1984 el foro de instancia concedió la desestimación. El 8 de enero de 1985 el demandante Sifontes Ramos presentó una moción de reconsideración la cual acompañó con los siguientes nuevos documentos: (a) una (1) carta fechada 6 de junio de 1984 del Dr. Modesto Fontánez González dirigida al demandante Sifontes Ramos relacionada con el aneurisma que sufrió Sifontes Ramos; (b) notificación de vista pública ante la Comisión Industrial para el 11 de marzo de 1985 sobre relación causal en el Caso Núm. 83-64-02089, y (c) una (1) declaración jurada del demandante Sifontes Ramos de 4 de enero de 1985.
A continuación resumiremos los hechos que surgen incontrovertiblemente de los documentos presentados por las partes que obran en los autos originales del caso y señalaremos los que sí se pusieron en controversia.
El 19 de noviembre de 1982 el demandante Sifontes Ramos sufrió un fuerte dolor de cabeza a consecuencia del cual fue llevado de emergencia al Hospital Auxilio Mutuo. De allí lo refirieron a Estados Unidos, donde el 23 de diciembre de 1982 fue operado en Nueva York de un aneurisma cerebral. (3) Sifontes Ramos tuvo que ausentarse de su trabajo desde “[e]l día 19 de noviembre de 1982 hasta el 1ro de febrero . . . ese tiempo se [le] consideró parte del tiempo como vacaciones acumuladas”. (4) *230Luego de esta intervención quirúrgica, Sifontes Ramos regresó a trabajar desde el 1ro de febrero de 1983 hasta el 26 de septiembre de ese mismo año. (5)
Sifontes Ramos tuvo que someterse a una segunda interven-ción quirúrgica (due to bone flap difficulty cranioplasty). En cuanto a la fecha en que se efectuó esta operación, no la podemos precisar con certeza, pues en distintos documentos aparecen diferentes fechas. Sí se puede colegir que ocurrió después del 26 de septiembre de 1988 y antes de diciembre del mismo año. (6)
Sifontes Ramos le informó a Oliver que esta segunda inter-vención era necesaria para resolver varios problemas médicos resultantes de su enfermedad y de la primera operación. (7)
El 14 de octubre de 1983, Sifontes Ramos le envió una comunicación al Director Médico del Dispensario Regional me-diante la cual le solicitaba autorización para que el Fondo del Seguro del Estado (el Fondo) cubriera los gastos de su próximo viaje a Estados Unidos a fines de noviembre o principio de diciembre. El propósito de este viaje era hacerse un examen médico postoperatorio. El Fondo denegó la solicitud por estar estos servicios disponibles en Puerto Rico. Con relación a lo que ocurrió en noviembre de 1982, el Fondo determinó que no hubo relación causal entre el incidente y el trabajo. (8) De esta decisión Sifontes Ramos apeló a la Comisión Industrial y esta apelación *231aún se encuentra pendiente. (9) El 2 de abril de 1984 Oliver'le envió una carta a Sifontes Ramos en la cual le indicaba que ya no podía retener su empleo. (10)
De los documentos surge que existe controversia sobre si Sifontes Ramos trató o no de reincorporarse a su trabajo el 26 dé octubre de 1983. En la declaración jurada que prestara el 4 de enero de 1985, Sifontes Ramos indica que se reincorporó a trabajar el 26 de octubre de 1983, pero que fue informado por un ejecutivo de Oliver que sólo trabajaría hasta el 28 de octubre de 1983, fecha en la cual sería separado de la empresa. La misma versión la ofreció en la carta de 29 de octubre de 1983 que Sifontes Ramos le envió a Oliver. De otra parte, en la declaración jurada del Vicepresidente de Oliver de 3 de agosto de 1984, éste expresó que luego de ausentarse el 26 de septiembre de 1983 Sifontes Ramos no regresó a su trabajo con la empresa.
En los autos no existe documento alguno que avale la conten-ción de que Sifontes Ramos fuese atendido en algún momento, después del primer o segundo accidente, por el Fondo. Claro está, como corolario de esto, tampoco existe documento alguno que sustente el hecho de que Sifontes Ramos fue dado de alta del Fondo.
Al analizar todo lo antes reseñado, debemos tomar en consi-deración, ’ como principio cardinal que guíe la actuación del tribunal, que la sentencia sumaria tiene como objetivo conseguir la terminación de un pleito sin la celebración de un juicio. Cuadrado Lugo v. Santiago Rodríguez, 126 D.P.R. 272 (1990). Por lo tanto, al resolver una moción, el tribunal no puede dirimir credibilidad; tiene que presumir que son ciertos todos los hechos no controvertidos que se hacen constar en los documentos y las declaraciones juradas admisibles en evidencia, y tiene que verlos de la forma más favorable para la parte que se opone a la moción, *232concediéndole a ésta el beneficio de toda inferencia razonable qne se pueda derivar de ellos. El tribunal, además, debe tener en cuenta que, por ser la sentencia sumaria un remedio extraordi-nario, sólo debe ser concedido cuando el promovente ha estable-cido su derecho con que reclama bajo cualquier circunstancia que resulte discernible de los hechos no controvertidos o de las alegaciones no refutadas con evidencia. La norma es que la sentencia sumaria sólo se dictará cuando el tribunal esté conven-cido de que tiene ante sí la verdad de todos los hechos materiales sustanciales y que, por lo tanto, una vista evidenciaría no es necesaria. Proeesalmente no se amerita un juicio plenario. Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714 (1986); Nassar Rizek v. Hernández, 123 D.P.R. 360 (1989).
Un análisis integral de los documentos sometidos con las distintas mociones relacionadas con la solicitud de desestimación de la demanda refleja que el demandante Sifontes Ramos puso en controversia una serie de hechos materiales sustanciales. Me-diante la declaración jurada suscrita por Sifontes Ramos el 4 de enero de 1985 y la comunicación que le enviara éste a Oliver el 29 de octubre de 1983, puso en controversia el hecho de que “[djurante el período comprendido entre la fecha en que el demandante se ausentó de su empleo para someterse a su segunda intervención quirúrgica, el 29 de septiembre de 1983, y el 2 de abril de 1984, fecha en que la demandante le imputa a la demandada haberle despedido, el [señor] Sifontes [Ramos] no regresó a su trabajo con Oliver Exterminating” (Determinación de Hechos Núm. 6 de la Sentencia, Apéndice 1, Exhibit A, pág. 5) y el hecho de que esta ausencia se debió, exclusivamente, a la segunda intervención quirúrgica que sufriera Sifontes Ramos.
Mediante estos documentos, Sifontes Ramos también trajo a colación que la continuada ausencia durante este segundo período se debió al mal rato que pasó al regresar al trabajo el 26 de octubre de 1983. Al estar en controversia estos hechos, también se pone en controversia la conclusión esencial para la desestimación de la demanda de que el despido ocurrido en abril de 1984 no fue injustificado. Despúes de todo, si el mal rato que pasó Sifontes *233Ramos al reincorporarse a su trabajo agravó una condición preexistente, podríamos estar ante un segundo accidente aparen-temente relacionado con el trabajo. Si la actuación del patrono fue la que provocó la agravación de una condición preexistente y esto fue lo que le impidió a Sifontes Ramos reincorporarse a sus labores en octubre, podríamos estar ante un accidente laboral independiente del que originó la ausencia inicial de Sifontes Ramos en noviembre de 1982.11 L.P.R.A. see. 3; Admor., F.S.E. v. Comisión Industrial, 100 D.P.R. 363, 367 (1972).
Claro está, para cualificar para los beneficios que dispone el Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. see. 7, Sifontes Ramos tendría que probar, al devolverse el caso al foro de instancia, que efectivamente se trataba de un accidente del trabajo; o sea, la agravación de una condición preexistente causada por el patrono y que estaba bajo el Fondo al ser cesanteado. Si logra probar esto, habría que concluir que el despido de Sifontes Ramos en abril de 1984 fue prematuro.(11)
For lo tanto, estando hechos reales, materiales y sustanciales en controversia, no procedía dictar sentencia sumaria que deses-timara la demanda. Corp. Presiding Bishop CJC of LDS v. Purcell, supra; Rodríguez Meléndez v. Sup. Amigo, Inc., 126 D.P.R. 117 (1990); Cuadrado Lugo v. Santiago Rodríguez, supra.
For todo lo antes expuesto, procedería revocar la sentencia recurrida y devolver el caso al foro de instancia para que continúen los procedimientos.

(1) Con relación a la aseveración que hizo Oliver Exterminating Services Corporation (en adelante Oliver) en la moción para solicitar desestimación de que “[piara los solos propósitos del presente escrito, se asume la veracidad de lo alegado en la demanda” (Apéndice, Exhibit I, pág. 22), resulta claro que esto no obliga al tribunal. Además, el propio Oliver en una nota al calce relacionada con esta aseveración indica lo siguiente: “Para los solos propósitos de este escrito se asume la veracidad de la alegación de la parte demandante a los efectos de que el demandante, Juan Sifontes Ramos, sufrió un accidente del trabajo. Para cualquier otro propósito, la demandada niega que el señor Sifontes Ramos, haya sufrido un accidente del trabajo o una enfermedad ocupacional; por el contrario, es la posición de la demandada que el demandante, Juan Sifontes Ramos, lo que sufrió en este caso fue una enfermedad no ocupacional.” (Enfasis suplido.) Apéndice, Exhibit I, págs. 22 y 23 n. 1.


(2) El tribunal de instancia, al resolver dicha moción, parece haber mezclado los conceptos de la “moción de desestimación” y los de la “moción de sentencia sumaria”. En la Sentencia expresó lo siguiente:
“Examinadas las alegaciones de las partes, la solicitud de desestimación y paraliza-ción de procedimientos presentada por la parte demandada, la oposición presentada por la parte demandante, las mociones suplementarias presentadas posteriormente por ambas partes, los exhibits presentados en apoyo de dichos escritos y los argumentos presentados en la vista del 5 de marzo de 1985, resolvemos que no existe controversia real sustancial sobre lo siguiente.” (Énfasis suplido.)
Al así expresarse, parece estar acogiendo la moción presentada como una de sentencia sumaria. Sin embargo, cuando vamos a la parte de las determinaciones de hecho de la Sentencia, encontramos que muchas de dichas determinaciones se refieren exclusi-vamente al contenido de las alegaciones. Los hechos, o no se encuentran apoyados por documentos o han sido puestos en controversia por documentos que sí aparecen en autos.


(3) Decisión del Fondo del Seguro del Estado de 20 de diciembre de 1983 y carta del doctor Fontánez al demandante Sifontes de 6 de julio de 1984. Apéndice, Exhibit A, pág. 56.


(4) Declaración jurada del demandante Sifontes Ramos de 28 de noviembre de 1986. Apéndice, Exhibit R, pág. 87.


(5) Declaraciones juradas del Vicepresidente de Oliver y del demandante Sifontes Ramos.


(6) Carta de 6 de junio de 1984 del doctor Fontánez, Decisión del Fondo del Seguro del Estado y carta del demandante Sifontes Ramos a Oliver de 29 de octubre de 1983.


(7) Declaración jurada del Vicepresidente de Oliver.


(8) Decisión del Fondo del Seguro del Estado de 20 de diciembre de 1983.
A pesar de la determinación del Fondo de que el supuesto accidente no estaba relacionado, en autos obran documentos de los cuales se podría concluir lo contrario; o sea, este hecho se puso en controversia. Veamos. En la carta que el doctor Fontánez le envía a Sifontes Ramos, éste expresa que Sifontes Ramos le indicó lo siguiente: “At work in the morning of november 1982, [Sifontes], after a heated discussion with directors of the firm where he worked, subsequently developed persistently severe headaches which did not improve with analgesics and by evening of that day they were exeru[c]iating.” Sobre la aneurisma en particular, indicó esto: “It is certain that cerebral aneurysms are congenital in nature, although recent literature is starting to contest this concept. It is highly probable that as a result of [Sifonte’s] discussion he underwent intracranial hemodynamic *231changes including a possible rise in blood pressure leading to his aneurysmal rupture. So that the possibility of an aggravated situation is highly probable.”
Claro está, de confirmarse la determinación del Pondo y advenir éste a ser final y firme, dicha determinación no podría ser atacada colateralmente; sería res judicata.


(9) Notificación sobre vista pública ante la Comisión Industrial.


(10) Carta de 2 de abril de 1984.


(11) Con relación a la consideración de hechos que aparece en los documentos pero no constan en las alegaciones, Moore nos dice:
“Affidavits going beyond the pleadings may be considered if facts appear in the affidavits which would justify an amendment.” 6 Moore’s Federal Practice Sec. 5611[3] págs. 56-132 (1991).
Wright y Miller nos indican que:
“[The judge] may evaluate the pleadings both in terms of their content at the time of their submission and as they might be amended at some later date.” 5a Wright and Miller, Federal Practice and Procedure: Civil 2d Sec. 1364 (1990).
En la nota al calce Núm. 5 relacionada con esta cita, incluye, del caso Seaboard Terminal Corporation v. Standard Oil Co., 104 F.2d 659 (1939), lo siguiente:
“On motion for summary judgment, if facts appear in the affidavits which would justify an amended complaint, there may be ground for -treating the complaint as though it were already amended . . . .”